DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
	This Office Action is in response the Amendment filed on 07/23/2021.

	Applicant's cooperation in correcting the informalities in the drawing and specification is appreciated.  Applicant's cooperation in amending the claims to overcome the claim rejections relating to indefinite claim language is also appreciated.

	Status of Claims:
		Claims 1-2 and 8-10 were amended; and
		Claim 7 was cancelled.

Allowable Subject Matter
Claims 1-6 and 8-10 are allowed over prior art of record.

The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 10, the prior art fails to disclose or render obvious the claimed combination of a turbocharger/a vehicle having a turbocharger, comprising a compressor housing; a recirculation slit and a recirculation passage 
“the gas supply part, including a guide passage configured to guide a flow of the blow-by-gas from the engine in a direction opposite to a flow direction of air discharged from the recirculation passage, and
a guide protrusion, guiding air discharged through the recirculation passage and gas discharged through the guide passage to allow discharged air and gas to flow towards a center of the inlet of the compressor, being provided on a portion at which the recirculation passage and the guide passage intersect.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomita et al. (Pub. Number US-20150337863-A1) relates to a centrifugal compressor.

Schmitt et al. (Patent Number US-9518591-B2) relates to a compressor of an exhaust gas turbocharger.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        August 16, 2021